Beck, J.
1. Under the evidence in the ease the plaintiffs were entitled to recover. And inasmuch as their counsel elected to take a money verdict, the court should have directed the jury to return such a verdict and for an amount which they should find under proper instructions upon that subject.
2. Exceptions to the court’s ruling upon the admission of evidence are not passed upon, as they are not referred to in the brief of counsel for the plaintiffs in error.

Judgment reversed.


All the Justices concur.

After the conclusion of the evidence the court directed a verdict in favor of the plaintiffs for the property in controversy. The plaintiffs insisted that they were entitled to take a verdict for the unpaid balance of the purchase-price, and excepted to the direction given, and to the refusal of the court to allow them to take a verdict for the balance of the unpaid purchase-money.
Edwin L. Bryan, for plaintiffs.